DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 9 is objected to because of the following informalities:  The limitation “an inductive position sensor” in line-2 already has antecedent basis in claim 1, therefore, it should be rewritten as “the inductive position sensor”.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Examiner’s Note
2.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


(s) 1-5, 7 and 8 are/is rejected under 35 U.S.C. 103 as being unpatentable over Bertin (Pub. No.: US 2014/0132253 hereinafter mentioned as “Bertin”, which was submitted via IDS).

As per claim 1, Bertin in the embodiment of Fig. 3 discloses:
A resonant rotor, for use in an inductive position sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a rotor core (Fig. 3, see the core rotor target 314. Also see [0036]);
a first rotor coil (Fig. 3, see coil 316. Also see [0037]);
a rotor capacitor (Fig. 3, see capacitor 318. Also see [0037]);
wherein the first rotor coil includes a first rotor loop drawn about the rotor core (Fig. 3, see the core rotor target 314. Also see [0036]); and
wherein the rotor capacitor (Fig. 3, see capacitor 318. Also see [0037]) is connected in series with the first rotor coil (Fig. 3, see coil 316. Also see [0037]).
Fig. 3 discloses that the first rotor coil includes a first twisted rotor loop drawn about the rotor core as described above but does not explicitly disclose that said first rotor loop is twisted.
However, the embodiment of Fig. 4F further discloses:
wherein the first rotor coil includes a first twisted rotor loop (Fig. 4F, see loop of winding 401. Also see [0048] and [0042]) drawn about the rotor core (Fig. 4F, see the core rotor target 414. Also see [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said first rotor loop “twisted” disclosed by Fig. 4F into Fig. 3 of Bertin, with the motivation and expected benefit related to improving the sensor by estimating angular position with the excitation elements and positioned above and proximate to the multilayer PCB such that it can affect electromagnetic fields generated by excitation elements as a function of its angular position (Bertin, Paragraph [0048]).
Furthermore, Bertin states that “After reading this specification, skilled artisans will appreciate that those aspects and embodiments are only illustrative and do not limit the scope of the present invention” (Bertin, Paragraph [0054]).

As per claim 2, Bertin discloses the resonant rotor of claim 1 as described above.
Bertin, with the obvious motivation set forth above in claim 1, further discloses:
wherein the first twisted rotor loop includes a full 360-degree mechanical turn (Fig. 4F, see loop of winding 401. Also see [0048] and [0042]).

As per claim 3, Bertin discloses the resonant rotor of claim 1 as described above.
Bertin, with the obvious motivation set forth above in claim 1, further discloses:
wherein the first rotor coil includes a second twisted rotor loop (Fig. 4F, see any of the loops of windings 402 that forms first excitation element. Also see [0048] and [0042]).

As per claim 4, Bertin discloses the resonant rotor of claim 3 as described above.
Bertin, with the obvious motivation set forth above in claim 1, further discloses:
wherein the first twisted rotor loop (Fig. 4A, see loop of winding 401. Also see [0048] and [0042]) is drawn symmetrically relative to the second twisted rotor loop (Fig. 4A, see another of the loops of windings 402. Also see [0048] and [0042]).

As per claim 5, Bertin discloses the resonant rotor of claim 3 as described above.
Bertin, with the obvious motivation set forth above in claim 1, further discloses:
a second twisted rotor loop (Fig. 4A, see another of the loops of windings 401. Also see [0048] and [0042]) off offset by ninety degrees relative to the first twisted rotor loop (Fig. 4A, see loop of winding 402. Also see [0048] and [0042]).

As per claim 7, Bertin discloses the resonant rotor of claim 3 as described above.
Bertin, with the obvious motivation set forth above in claim 1, further discloses:
wherein the first rotor coil has a first symmetry (Fig. 3, see symmetry of the coil 316. Also see [0037]);
wherein the inductive position sensor (Fig. 3, see inductive sensor 300. Also see [0037]) includes a stator (Also see [0025]);
wherein an excitation coil is drawn on the stator (Also see [0025]) and has a second symmetry (Fig. 2, see symmetry of any of the excitation elements 206 and/or 208. Also see [0025]); and
wherein the first symmetry (Fig. 3, see symmetry of the coil 316. Also see [0037]) substantially corresponds to the second symmetry (Fig. 2, see symmetry of any of the excitation elements 206 and/or 208. Also see [0025]).

As per claim 8, Bertin discloses the resonant rotor of claim 1 as described above.
Bertin, with the obvious motivation set forth above in claim 1, further discloses:
wherein the rotor core (Fig. 4F, see the core rotor target 414. Also see [0048]) is a single layer substrate loop (see [0042]. The single layer PCB of Bertin).

Allowable Subject Matter
4. 	Claim(s) 6 and 9-16 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
5.	The following is an examiner's statement of reasons for the objection: 

6. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the second twisted rotor loop is rotated, relative to the first twisted rotor loop, by half a rotational symmetry of the first twisted rotor loop. 

Regarding claim 9, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein the resonant rotor is configured for use with an inductive position sensor comprising:
an excitation element comprising: a power source; a control circuit; a first excitation coil, coupled to the power source, configured to generate a first electromagnetic field; a second excitation coil, coupled to the power source, configured to generate a second electromagnetic field; a third excitation coil, coupled to the power source, configured to generate a third electromagnetic field; wherein the control circuit controls the flow of electrical currents from the power source into and through one or more pairings of the first excitation coil, the second excitation coil and the third excitation coil;
a receive element, comprising: a signal processor; a first receive coil, coupled to the signal processor, configured for at least one of the first electromagnetic field, the second electromagnetic field and the third electromagnetic field to induce a first voltage; and a second receive coil, coupled to the signal processor, configured for at least one of the first electromagnetic field, the second electromagnetic field and the third electromagnetic field to induce a second voltage; a third receive coil, coupled to the signal processor, configured for at least one of the first electromagnetic field, the second electromagnetic field and the third electromagnetic field to induce a third voltage;
wherein the resonant rotor, based upon a current position of a target, is configured for coupling with each of the first electromagnetic field, the second electromagnetic field and the third electromagnetic field; and
wherein the signal processor determines the current position of an object coupled to the resonant rotor based on a received voltage, wherein the received voltage is a combination of at least one of the first voltage, the second voltage and the third voltage.



8. 	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the resonant rotor induces signals in each of two or more receive coils interconnected using one at least one of a common receive node and a three-phase circuit. 

9. 	Regarding claim 14, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the inductive position sensor comprises two or more excitation coils;
wherein a first set of mutual inductance arises between the two or more excitation coils and the rotor; and
wherein the inductive position sensor comprises two or receive coils;
wherein a second set of mutual inductances arise between the two or more receive coils and the rotor; and
wherein each of the first set of mutual inductances and the second set of mutual inductances are approximated by sine waveform functions of the rotor position. 

	Claim(s) 15 depends and also further limits claim 14, therefore, they would also be allowable.

	Reasons for Allowability / Allowable Subject Matter
10. 	Claims 17-20 are allowed.

11.	The following is an examiner's statement of reasons for allowance:

12. 	Regarding claim 17, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the resonant rotor substantially eliminates any mutual inductances arising between one or more of the first excitation coil, the second excitation coil and the third excitation coil with one or more of the first receive coil, the second receive coil and the third receive coil.

13. 	Regarding claim 18, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the two or more receive coils have a third symmetry; and wherein at least one of the first symmetry and the second symmetry is substantially identical to the third symmetry.

	Claims 19 and 20 are allowed due to the fact that they further limit and depend on claim 18.

14.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter.

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

b)	Adra (Pub. No.: US 2014/0055000) teaches “A rotary electric machine includes a stator having an open slot configuration and a plurality of stator poles with a coil positioned about each stator pole. Each coil has a plurality of electrically conductive wires defining a group of wires and the group of wires is wrapped generally around a stator pole to define a plurality of turns” (Abstract). 
c)	Saito (Pub. No.: US 2006/0066167) teaches “A stator coil, being a rectangular coil, is wound on a salient pole, striding across a plurality of slots, while being inserted sequentially through the inlet of a predetermined slot of the stator core. The stator coil comprises two slot inserts and to be inserted into the slot; two coil ends and located outside the end of the slot; and four twist sections arranged between the slot inserts and coil ends, processed by twisting” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867